Madsen, J.
(concurrence) — Although I concur in the result reached by the majority, I write separately because the majority fails to offer any principled reason for refusing to recognize a tort cause of action for retaliatory transfer in violation of public policy. To the contrary, the policy underpinnings of the wrongful discharge tort apply *21equally well to retaliatory actions short of discharge, and support recognition of such a cause of action. In addition, while I agree generally with the majority’s analysis of the First Amendment issue, I believe the court should expressly acknowledge that First Amendment protection should not apply where an employee knowingly and falsely reports allegations of employer misconduct for personal reasons.
When this court recognized a cause of action for discharge in violation of public policy, it did so based upon its concern that the terminable-at-will doctrine not be used to shield an employer’s action which otherwise frustrates a clear mandate of public policy. Thompson v. St. Regis Paper Co., 102 Wn.2d 219, 231, 685 P.2d 1081 (1984). This exception to the terminable-at-will rule is a narrow one which, while protecting employee job security against employer actions contravening public policy, at the same time recognizes the need to protect against frivolous lawsuits and allow employers to make personnel decisions without fear of civil liability. Thompson, 102 Wn.2d at 232-33; Farnam v. CRISTA Ministries, 116 Wn.2d 659, 668, 807 P.2d 830 (1991). Thus, when identifying a clear public policy basis for a wrongful discharge tort cause of action, the court undertakes a careful analysis to meet the goal of allowing a cause of action only in the most worthy circumstances, and implicitly, if not explicitly, recognizes that the risk of frivolous suits is insufficient ground to preclude the cause of action.
Five years after recognizing the wrongful discharge tort in Thompson, this court "firmly graspfed] the doctrine of constructive discharge as a means to protect against employment discrimination.” Bulaich v. AT & T Info. Sys., 113 Wn.2d 254, 259, 778 P.2d 1031 (1989). In doing so, the unanimous court said that "insidious acts are able to erode the Legislature’s laudable goals just as effectively, and perhaps in a more demoralizing fashion, than a direct termination would otherwise accomplish.” Id. at 259. Bu-laich did not involve a Thompson violation of public policy *22claim; rather, it involved a claim of discrimination under RCW 49.60.180. Nevertheless, the court quite clearly, and wisely, concluded that outright termination is not the only way in which an employer’s conduct can thwart public policy—there, public policy embodied in RCW 49.60.
The same is true of violations of public policy cognizable under Thompson and its progeny. The employer’s wrongful action is wrongful and violative of public policy whether it is a wrongful discharge or a wrongful demotion, suspension without pay, or similar disciplinary action short of discharge. The only difference is the nature and extent of the damage suffered by the employee. Garcia v. Rockwell Int’l Corp., 187 Cal. App. 3d 1556, 232 Cal. Rptr. 490, 493 (1986) (recognizing tort action for retaliatory suspension without pay for employee’s whistleblow-ing activities). Moreover, if the court agrees that public policy demands protection of the employee and allows a wrongful discharge action, then it follows that the risk of frivolous suits is an insufficient ground to preclude the cause of action for disciplinary action less than discharge. Accordingly, the majority’s fear of frivolous claims is fundamentally at odds with the recognition of the wrongful discharge tort—if the identified public policy is so important that the wrongful discharge claim should be allowed, then it is important enough to support a claim based upon lesser "insidious acts” of an employer which may just as effectively contravene a clear mandate of public policy.
Further, insofar as the wrongful discharge tort action sanctions employer conduct which frustrates a clear mandate of public policy, it has a deterrent effect on wrongful employer conduct. Under the majority’s holding, however, an employer is invited to avoid potential civil liability merely by engaging in some disciplinary action other than discharge.
The majority’s recitation that courts are ill-equipped to act as super personnel agencies misses the mark. In a given case, the question will be whether the employer has *23engaged in disciplinary conduct violative of public policy. Courts routinely examine similar questions in a wide variety of cases, and, in particular, courts in this state routinely address issues of workplace discrimination involving employer action other than unlawful discharge.
The majority’s fear of opening the "floodgates” merits little response. That argument can be made in virtually any case where it is proposed that a cause of action be recognized or extended, or where the Legislature considers legislation recognizing a new cause of action. The same argument, if accepted, would have prevented recognition of the wrongful discharge tort in the first place.
For all these reasons I am unable to agree with the majority’s absolute rejection of a cause of action for wrongful transfer in violation of public policy.6 However, I must agree that, in this case, Ms. "White is not entitled to pursue such a cause of action. She has identified a strong public policy in reporting suspected patient abuse, one which may serve as the foundation of a First Amendment claim, and one which the Oregon Court of Appeals has recognized as supporting a wrongful discharge tort claim. Hirsovescu v. Shangri-La Corp., 113 Or. App. 145, 831 P.2d 73 (1992); McQuary v. Bel Air Convalescent Home, Inc., 69 Or. App. 107, 684 P.2d 21, review denied, 688 P.2d 845 (1984). However, the majority correctly concludes, in addressing White’s First Amendment claim, that she has failed to present sufficient evidence that her transfer occurred as a result of her reporting suspected patient abuse. Accordingly, she is also unable to show that her transfer was motivated by reasons contravening a clear mandate of public policy.
There is also a serious issue about whether a civil ser*24vant such as Ms. White is entitled to pursue a public policy tort claim. The Thompson line of cases serves as an exception to the terminable-at-will doctrine, and nonexempt civil servants’ employment is covered by a number of statutory provisions. See, e.g., Tomlinson v. Board of Educ., 629 A.2d 333, 347 n.18 (Conn. 1993) (wrongful discharge tort claims fail where teacher, a tenured employee of the state, is not an employee at will). Whether or not civil servants are entitled to such a cause of action, however, the majority’s holding is too broad because it denies the cause of action to all employees.
Turning briefly to the majority’s analysis of White’s First Amendment claim, I have to say initially that there is considerable evidence that White has cloaked a personal vendetta in First Amendment raiment. Nevertheless, the majority exercises sound judicial restraint upon this review of summary judgment and correctly concludes that a report of suspected patient abuse is speech of public concern. The majority further concludes that the State7 failed in this case to show any interests justifying restricting White’s right to freedom of speech. The State simply insisted the transfer was not a result of White’s report of suspected patient abuse. In the course of its analysis, the majority states that the fact that White’s report of suspected patient abuse was found to be without merit does not affect the importance of the content of her speech to the public, and states that the fact that White may have had a personal interest in reporting the abuse does not diminish the public’s concern. Majority at 12. Both of these statements are true as general propositions. I would add, however, that merely because allegations of patient abuse are made, an employee is not necessarily protected under the Constitution from disciplinary action for reporting possible patient abuse. There is a considerable body of law dealing with recklessly or knowingly false statements made by disciplined employees who pursue a constitutional *25tort claim founded on the First Amendment. See generally, e.g., Howard C. Nielson, Jr., Comment, Recklessly False Statements in the Public-Employment Context, 63 U. Chi. L. Rev. 1277 (1996) (and cases cited therein). While in this case there may have been a basis in fact for White’s report of suspected patient abuse,8 in my view, First Amendment protection should, at the least, be unavailable in the case of the knowingly false allegation made for personal reasons
I concur in the result reached by the majority.
Johnson, J., concurs with Madsen, J.
Reconsideration denied February 20, 1997.

 It bears repeating that the first inquiry in a case where a claim is premised on employer action short of discharge is to determine whether there is a clear mandate of public policy which would justify a Thompson wrongful discharge claim, had the employee been discharged. The framework for that analysis was set up in Thompson. Only if there is such a clear mandate of public policy should the cause of action be available to redress either termination or disciplinary actions short of outright termination. See Gardner v. Loomis Armored Inc., 128 Wn.2d 931, 951, 913 P.2d 377 (1996) (Madsen, J., dissenting).


 I give the benefit of the doubt to Ms. White, who reported patient abuse despite a written policy permitting in emergency situations the bodily restraint of patients for brief periods pending physician review, in order to prevent the patient from harming himself. The patient in this case was restrained for two hours and the straightjacket was removed when the nursing home director refused to sign an order permitting its use.


 I follow the convention used by the majority and refer to all the defendants collectively as the State.